DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-14, and 16-30, are allowed.

Allowable Subject Matter
Claims 1, 3-14, and 16-30, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-14, and 16-30, were carefully reviewed and a search with regards to independent claims 1, 14, and 29-30 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1, 3-14, and 16-30, specifically independent claims 1, 14, and 29-30,  the prior art searched was found to neither anticipate nor suggest a method for a deep learning operation, the method comprising: mapping one or more inputs of the deep learning operation to a respective input of at least one texture filtering logic unit in a graphics pipeline, wherein the one or more inputs are based on one or more batch weight features and one or more activation features, wherein the one or more batch weight features include a batch size and the one or more activation features include a feature size; generating, by the at least one texture filtering logic unit, at least one output for the deep learning operation based on the one or more inputs mapped to the at least one texture filtering logic unit; and communicating the at least one output to a programmable shader.
The most relevant arts searched, "Deep Bilateral Learning for Real-Time Image Enhancement" (By Michael Gharbi, Jiawen Chen, Jonathan T. Barron, Samuel W. Hasinoff, and Fredo Durand, ACM Transactions on Graphics, Vol. 36, No. 4, Article 118. Publication date: July 2017, hereinafter referred as Gharbi), modified by Guo, etc. (US 20200167654 A1), and  Pardeshi, etc. (US 20210350139 A1), teach that a method for a deep learning operation, the method comprising: mapping one or more inputs of the deep learning operation to a respective input of at least one texture filtering logic unit in a graphics pipeline, wherein the one or more inputs are based on one or more batch weight features and one or more activation features; generating, by the at least one texture filtering logic unit, at least one output for the deep learning operation based on the one or more inputs mapped to the at least one texture filtering logic unit; and communicating the at least one output to a programmable shader. However, Gharbi, modified by Guo, and  Pardeshi, does not teaches every claimed limitation, especially the claimed limitation of "mapping one or more inputs of the deep learning operation to a respective input of at least one texture filtering logic unit in a graphics pipeline, wherein the one or more inputs are based on one or more batch weight features and one or more activation features, wherein the one or more batch weight features include a batch size and the one or more activation features include a feature size; generating, by the at least one texture filtering logic unit, at least one output for the deep learning operation based on the one or more inputs mapped to the at least one texture filtering logic unit” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612